498 So. 2d 428 (1986)
THE FLORIDA BAR, Complainant,
v.
Andrew J. MIRABOLE, Respondent.
No. 67693.
Supreme Court of Florida.
December 11, 1986.
Rehearing Denied January 5, 1987.
John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and Diane Victor Kuenzel, Bar Counsel, Tampa, for complainant.
Michael L. Kinney, Tampa, and Richard T. Earle, Jr. of Earle and Earle, St. Petersburg, for respondent.
*429 PER CURIAM.
The Florida Bar brought this disciplinary action against Andrew J. Mirabole, a member of the Florida Bar, for charging and attempting to collect a clearly excessive attorney's fee. This Court has jurisdiction pursuant to article V, section 15, Florida Constitution. After a hearing, the referee recommended that Mirabole be found guilty of violating disciplinary rule 2-106(A) (charging or collecting a clearly excessive fee) and that he be brought before the board of governors of the Florida Bar for a public reprimand. Although Mirabole disputes the referee's conclusions, they are supported by competent and substantial evidence. Mirabole billed his client over $24,000 for representing her in her $3,000 mechanic's lien action. The bill was clearly excessive. Accordingly, we adopt the referee's findings and approve the recommended discipline.
Publication of this opinion in the Southern Reporter, coupled with Mirabole's appearance before the board of governors, shall serve as the public reprimand. Judgment for costs in the amount of $1,638.80 is hereby entered against Mirabole, for which sum let execution issue.
It is so ordered.
McDONALD, C.J., and BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.
ADKINS, J., dissents.